Citation Nr: 0015497	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In October 1996 the veteran appeared to raise a claim for 
service connection of a left ear injury.  The RO denied 
service connection for this disability in June 1998.  In 
August 1998 the veteran clarified that his problem was with 
his right ear, not his left ear.  The Board finds that such a 
statement sufficiently demonstrates the veteran's withdrawal 
of his appeal of the claim for service connection for a left 
ear disability.  38 C.F.R. § 20.204 (1999).  


FINDING OF FACT

The claim of entitlement to service connection for right 
otitis media is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right 
otitis media is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal no documented complaints or 
diagnosis of an ear disorder, including right otitis media on 
induction examination in January 1961.  

In March 1961 it was reported that the veteran had been 
struck in the left external ear.  Some blood was noted in the 
ear.  A small perforation was found in the left tympanic 
membrane.  

In November 1962 the veteran was seen complaining of a right 
earache for the past two days.  He denied any current pain, 
but noted some blood drainage the previous day.  Examination 
of the right ear revealed the tympanic membrane to be dulled 
with loss of reflex.  There was erythema of the membrane and 
a moderate amount of tympanic fluid.  Examination of the left 
ear was negative.  The impression was otitis media of the 
right ear.  

In December 1962 the veteran was seen for a painful right ear 
for the past two days.  He reported pain and decreased 
hearing.  Examination revealed the right external canal to be 
swollen.  The tympanic membrane was dulled.  The impression 
was interior and exterior otitis of the right ear.  

On follow up in December 1962 it was noted that the right 
external canal was less swollen.  

Complaints regarding the ears were denied during the release 
from active duty examination in January 1964.  Examination of 
the ears was described as normal.  No defects were found.  

Post-service medical records reveal that the veteran was 
treated for bronchitis in January 1981.  In March 1985 it was 
noted that there was marked erythema in both ears, with 
turbid fluid, and bubbles in the tympanic membranes.  

The assessment was otitis media.  In November 1983 the ears 
were described as being sclerotic bilaterally with turbid 
bubbles on the right.  It was noted that he had been 
reporting earaches on the right.  The assessment was otitis 
media and sinusitis.  

In August 1985 the veteran was seen for head and chest 
congestion.  The assessment was sinusitis and an upper 
respiratory infection.  In January 1987 he was treated for 
sinusitis and otitis media.  Treatment notes through 1990 do 
not document complaints or diagnosis of otitis media.  

In January 1991 the veteran was seen for a sore throat.  
Examination of the ears was described as revealing sclerotic, 
beefy tympanic membranes.  The assessment was sinusitis, 
otitis media, and laryngitis.  In June 1991 he was treated 
for otitis media and pharyngitis.  

In November 1994 the veteran was seen for head congestion, a 
sore throat, and plugged ears.  Examination of the ears 
revealed sclerotic beefy bubbles, and the assessment was 
indicated as being otitis media.  

The veteran was treated for otitis media and sinusitis in May 
1995.  Examination of the ears revealed the tympanic 
membranes to be sclerotic with bubbles bilaterally.  

In December 1995 a local hearing was conducted.  The veteran 
testified to puncturing his ear while in the service.  Tr., 
p. 1.  He reported being told that he had blood in his ear 
and that he had punctured his eardrum.  Tr., p. 2.  Referring 
to his bout with otitis media in November 1962, the veteran 
indicated that there were no surrounding circumstances and 
that it just occurred, and that it was just the infection 
that was treated, without mention of the perforated eardrum.  
Tr., p. 2.  

The veteran indicated that he did not recall receiving 
subsequent treatment for his otitis media while in the 
service.  Tr., pp. 2-3.  He also testified that he was not 
having problems with his ears at the time of discharge.  Tr., 
p. 3.  

The veteran also testified that he did not recall being 
treated for his ears during the first four years after his 
discharge from service.  Tr., p. 3.  He testified that his 
first recollection of having significant ear problems after 
service was probably in the late 1960's or early 1970's.  Id.  
When asked if any doctors had linked his ear problems to his 
in-service perforation during this period, the veteran did 
not indicate that a physician had made such a link.  He only 
testified that he had been told that his eardrum had been 
broken and that his inner ear was scarred.  Tr., p. 4.  It 
was noted that some of the physicians whom the veteran stated 
had treated him during the first fifteen or sixteen years 
after service had responded that they did not have any kind 
of records of treatment of the veteran.  Id.  

In March 1996 the veteran underwent an examination of his 
ears.  He reported that his hearing loss had started around 
1961 after a stick had poked in his right ear.  He reported 
that he had started having right ear pain sixteen years prior 
and that he had been having recurrent otitis media three to 
four times a year since that time.  

Examination revealed a monomeric membrane from a previous 
perforation in the right ear.  The left tympanic membrane was 
normal, and the rest of the examination was normal.  An 
audiogram revealed moderate bilateral sensorineural hearing 
loss, slightly worse on the right than on the left.  Speech 
discrimination was 100 percent bilaterally.  It was concluded 
that the veteran's hearing loss was compatible with a noise 
exposure injury.  The examiner could not comment on whether 
such hearing loss had anything to do with the previous trauma 
to the ear.  

In October 1996 a VA audio-ear disease examination was 
conducted.  The veteran reported essentially the same history 
as was reported on examination in March 1996.  He denied 
having any infections or drainage over the last few months.  

On examination, the left tympanic membrane was normal.  The 
right tympanic membrane had a moderate sized monomeric 
membrane but was otherwise intact.  The remainder of the 
examination was indicated as being normal.  

No active disease was found, and it was concluded that an 
infectious disease of the middle or inner ear was not 
present.  The diagnosis was bilateral sensorineural hearing 
loss and recurrent otitis media with no sign of chronic 
otitis media or residual tympanic membrane perforation.  

In March 1997 a VA audio-ear disease examination was 
conducted.  A sixteen or seventeen year history of recurrent 
otitis media was again reported.  He denied having any 
infections in the last year or so.  He did report ear 
discomfort when it was breezy outside.  Examination revealed 
a moderate sized monomeric membrane in the right tympanic 
membrane that was completely intact.  No active infection was 
found.  

The diagnosis was bilateral sensorineural hearing loss and 
recurrent otitis media with no sign of chronic otitis media 
or residual tympanic membrane perforation.  The examiner 
noted that the relationship between these findings and his 
previous trauma to the ear was unknown.  

In July 1998 a VA audiology examination was conducted.  An 
eighteen or nineteen year history of intermittent right ear 
pain and otitis media was reported.  Examination of the right 
ear was normal with the exception of a fairly large, thin, 
monomeric membrane.  The diagnoses were bilateral high 
frequency sensorineural hearing loss and post-traumatic right 
recurrent otitis media and ear pain.  

In August 1998 the veteran contended that the service medical 
records were erroneous insofar as they indicated that the 
left eardrum was perforated by the stick rather than the 
right ear.  

In February 1999 the physician who conducted the July 1998 VA 
examination noted that he had reviewed the veteran's file.  
Based on his review of VA records, the examiner noted that 
the veteran had been treated for several episodes of otitis 
media throughout the 1980's and 1990's with less than one 
episode per year.  He found no record of any otitis media 
treated since 1995.  


The examiner concluded that, because of the ten to fifteen 
year delay between the veteran's injury and the subsequent 
bout of recurrent otitis media, there was no relationship 
between the injury and his alleged recurrent ear infections.  

In a September 1999 letter, Dr. E.G.C. reported that he had 
evaluated the veteran for his ear problems.  The veteran 
reported sustaining a puncture wound to his ear while on 
military maneuvers in 1961.  Examination revealed the right 
eardrum to be thickened and sclerotic anteriorly with a thin 
hypermobile small portion just below the center point of the 
drum.  The left eardrum showed diffuse sclerosis causing 
opacification of the eardrum without significant stiffness.  

The impression was left otalgia of the neuralgia type that 
was found to not be related to the 1961 ear injury or any 
current inflammation, and left thyroid lobe enlargement.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for right 
otitis media must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for a 
perforated tympanic membrane and right otitis media in 
service.  The record reveals a history of otitis media; 
however, there is no documentation of otitis media since 
1995.  

Regardless, the veteran has not provided medical evidence of 
a nexus between a current right otitis media disability and 
the inservice perforation of the right tympanic membrane or 
the in-service right otitis media.  There are no documented 
medical opinions or other competent evidence of record 
linking any current right otitis media disability to service.  
Id.  

In fact, the only competent medical evidence of record is 
against the veteran's claim.  The July 1998 VA examiner 
diagnosed the veteran with, in pertinent part, post-traumatic 
right recurrent otitis media and ear pain.  However, the same 
examiner subsequently concluded that there was no 
relationship between the in-service injury and his alleged, 
recurrent ear infections.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current right otitis media and any 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

In this regard, the Board notes that the veteran has 
consistently reported during the VA examinations (as well as 
in some of his statements) that his current intermittent 
otitis media began around 1980 or in the early 1980s, which 
is approximately fifteen or sixteen years following his 
discharge from service.  


The veteran has contended that his current right otitis media 
is due to an in-service trauma to his right ear in which the 
right tympanic membrane was perforated.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right otitis media is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
While he has referred to treatment records that are not of 
record, the record indicates that the RO attempted to obtain 
such records.  See Tr., p. 4.  Regardless, he has not 
indicated that such evidence not already obtained would well-
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
medical nexus between a current right otitis media disability 
and a disease or injury incurred in service.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for right otitis media is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of right otitis 
media is not well grounded, the doctrine of reasonable doubt 
has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for right otitis media, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

